Citation Nr: 1317198	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-32 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  

The Veteran served on active duty from October 1953 to October 1955.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claim was remanded by the Board in a February 2013 decision, and it has now been returned for further appellate consideration.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The weight of the probative evidence of record is against a finding that the Veteran currently has bilateral hearing loss that is etiologically related to active service.  

2.  The weight of the probative evidence of record is against a finding that the Veteran currently has tinnitus that is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2008 and March 2013) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the April 2008 letter mentioned above.  

VA audiometric examinations were conducted in February 2008 and in July 2008.  An additional VA examination report dated in October 2008 is of record.  Review of the report reflects that it is identical to the July 2008 report, although signed by a different physician.  On each report, audiological findings were found to be unreliable by the VA examiners and each examiner provided a full explanation as to why such was the case.  As a result, the VA examiners indicated that a current diagnosis of bilateral hearing loss could not be provided, nor could a medical opinion be rendered concerning the etiology of any current hearing loss.  It was noted upon VA exams in July and October 2008 that tinnitus was not pathologic and therefore was not the result of military noise exposure.  Thereafter, the RO scheduled the Veteran for a VA audiological examination in March 2013 to assist the Veteran in the development of the issues on appeal.  He failed to report for the examination.  38 C.F.R. § 3.159(c)(4) (2012).  Moreover, he has not reported being willing to attend another examination, despite being notified of this opportunity in the April 2013 supplemental statement of the case (SSOC).  As such, scheduling another examination in this matter is not required.  38 C.F.R. § 3.655 (2012).  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

There is no suggestion in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, supra.  

In February 2013, the Board remanded this matter directing the RO to provide the Veteran with additional audiological VA examination.  

As noted, the Veteran failed to report for VA examination scheduled for him in March 2013.  All known VA treatment records have been obtained.  The Veteran was also scheduled to testify at a hearing before the Board, but he failed to attend the hearing in November 2012.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau, supra.  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2012).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2012).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, supra.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Preliminarily, 38 C.F.R. § 3.655(b) (2012) makes clear that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Id.  As noted above, the Veteran has failed to report for a VA examination relating to both of the claims on appeal.  As the claims on appeal involve original claims seeking service connection for bilateral hearing loss and tinnitus, the claims shall be evaluated based on the evidence of record.  

Bilateral Hearing Loss and Tinnitus

The Veteran served on active duty in the Army from October 1953 to October 1955.  His report of separation, Form DD 214, indicates that he served as an artillery officer.  Therefore, exposure to acoustic trauma is conceded.  

The Veteran's STRs are negative for complaints of, treatment for, or diagnoses of hearing loss or tinnitus.  Following service, the earliest record addressing the Veteran's hearing was a February 2008 audiometric examination.  At that time, the Veteran asserted that he had experienced hearing loss and tinnitus since discharge from service.  Following evaluation, it was noted, however, the test results were not to be used for rating purposes in that "[i]psilateral acoustic reflex decay negative bilaterally."  

In March 2008, more than 50 years after leaving service, the Veteran first filed a claim seeking service connection for bilateral hearing loss and tinnitus.  

Additional VA audiometric examination was conducted in July 2008.  As noted by the examiner, the results indicated elevated pure tone thresholds which were not consistent with speech reception thresholds.  It was also noted by the examiner that the Veteran was able to communicate without difficulty with the examiner at a normal conversational level in the office and at the talk over level of 65 decibels.  It was further noted that the Veteran's word recognition thresholds also supported that there was hearing loss exaggeration.  As for tinnitus, the examiner noted that the condition was not pathologic and therefore not a result of military noise exposure.  Hearing loss could not be assessed due to poor reliability of the test results.  Therefore, an opinion could not be rendered.  Additional VA examination dated in October 2008 is of record.  Review of the report reflects that the report is exactly the same as the July 2008 report.  It is signed by a different VA examiner, however.  No changes in diagnoses were made.  

Initially, the Board accepts the Veteran's contentions that he was exposed to acoustic trauma during his military service.  However, as there are no reliable audiometric tests of record, it cannot even be concluded with certainty that he has bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2012).  And, while it may be concluded that he has tinnitus, it has specifically been determined by a VA examiner that such is not the result of military noise exposure from many years earlier.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss or for tinnitus.  Neither condition was complained of or noted during service.  Post-service report of these conditions was not made until over 50 years after service separation, and as indicated above, there has been no reliable audiometric examination accomplished.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

To the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since service, the Board finds that his contentions are not supported by the remaining evidence of record and are not credible.  Post service examinations have been deemed to be unreliable due to apparent hearing loss exaggeration.  Thus, a bilateral hearing loss that meets VA standards has not been verified, nor has a sensorineural hearing loss been shown.  It has been opined, however, that the Veteran's tinnitus is not of service origin in that the condition is not pathologic.  As to both conditions, the fact remains that the Veteran completed service more than 50 years prior to mentioning the presence of hearing loss or tinnitus.  

Once again, the Board notes that the Veteran was scheduled for a VA examination of his hearing loss and tinnitus after which it would have been expected for the examiner to express competent medical opinions regarding the etiology of any hearing loss and tinnitus, including whether or not these disabilities were related to noise exposure in service.  The Veteran failed to report for this examination, without any explanation, and the Board is forced to decide his claims based on the available evidence.  The preponderance of this evidence is against his claims for service connection for hearing loss and tinnitus.  38 C.F.R. § 3.655 (b) (2012).  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., exposure to loud noise in service.  See Jandreau, supra, and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For example, he is competent to assert that tinnitus began in service.  However, because the weight of the evidence is against a causal link between service and current tinnitus and/or hearing loss, and is against continuity of associated symptoms from service to the present, service connection on a direct basis for either condition is not warranted.  38 C.F.R. § 3.303 (2012).  Because no evidence supports the presence of sensorineural hearing loss within the first post service year, service connection on a first year post service presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309 (2012).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


